Citation Nr: 1737062	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge remains a bar to VA benefits.

2.  Whether the appellant's character of discharge remains a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The appellant served on active duty from April 1968 to February 1970, and was discharged under conditions other than honorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision letter by the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board acknowledges that the appellant requested to testify at a videoconference hearing in his September 2013 substantive appeal; however, he failed to report to Board videoconference hearings scheduled in June 2014 and October 2015.  

The appellant 's claim was most recently remanded by the Board in April 2016 to obtain his service treatment records and associate them with the claims file.  Review of the claims file reflects that the appellant's service treatment records were added to the record in May 2016.  Thus, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  An April 1977 administrative decision determined that the appellant's separation from service in February 1970 was issued under other than honorable conditions and constituted a bar to VA benefits. 

2. The appellant did not appeal the April 1977 administrative decision or submit new and material evidence within the one-year appeal period.

3.  A September 2003 letter decision reiterated that the appellant's separation from service in February 1970 was issued under other than honorable conditions and constituted a bar to VA benefits. 

4. The appellant did not appeal the September 2003 letter decision or submit new and material evidence within the one-year appeal period.

5.  Evidence received since the time of the September 2003 letter decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the appellant's claim.

6.  The appellant received a discharge under conditions other than honorable. 

7.  The appellant had several periods of absence without official leave (AWOL), one of which totaled 212 days. 

8.  There is no evidence showing that the appellant was insane at the time of the offenses that resulted in his discharge under conditions other than honorable.


CONCLUSIONS OF LAW

1.  The April 1977 administrative decision is final. 38 U.S.C.A § 7105(c) (West 1976); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1977); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The September 2003 letter decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  Evidence submitted to reopen the claim as to whether the appellant's character of discharge remains a bar to VA benefits is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The character of the appellant's service from April 1968 to February 1970 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the character of discharge issue, the appellant was sent a notification letter in July 2012 that informed him that a decision regarding the character of his service, and therefore his status as a veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service personnel records and service treatment records.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant seeks to reopen a previously denied claim as to whether his character of discharge remained a bar to VA benefits.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A (f) (2016).  Reopening a claim which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); see also Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  See Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Here, an April 1977 administrative decision determined that the appellant's separation from service in February 1970 was issued under other than honorable conditions and constituted a bar to VA benefits.  This administrative decision was not appealed, and the appellant did not submit documentation constituting new and material evidence within the one-year appeal period.  Accordingly, the April 1977 administrative decision is final.  38 U.S.C.A § 7105(c) (West 1976); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1977); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  A September 2003 letter decision reiterated that the appellant's separation from service in February 1970 was issued under other than honorable conditions and constituted a bar to VA benefits.  This letter decision was not appealed, and the appellant did not submit documentation constituting new and material evidence within the one-year appeal period.  Accordingly, the September 2003 letter decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

As the September 2003 letter decision is the last final disallowance regarding the character of the appellant's discharge, the Board must review all of the evidence submitted since that time to determine whether the appellant's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material. Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence associated with the claims file since the September 2003 letter decision includes the appellant's service treatment records.  These documents qualify as new and material evidence because they were not of record at the time of the September 2003 letter decision and relate to unestablished facts necessary to substantiate the appellant's claim, i.e., his psychiatric state at the time he committed the offenses which led to his discharge under conditions other than honorable.  

Accordingly, the Board finds that new and material evidence has been received since the prior final denial of this claim in September 2003.  Shade, 24 Vet. App. at 117.  The claim as to whether the appellant's character of discharge remains a bar to VA benefits is thus reopened.  

The appellant is seeking to be declared eligible for VA benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  In this case, the applicable regulations are 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  The former provides that benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial; as a deserter; or by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(2), (4) and (6).  The latter provides that a discharge because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether a claimant was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).    38 C.F.R. § 3.354(b). 

A review of the appellant's service personnel records show that he entered active duty service in the U.S. Army on April 15, 1968.  He was AWOL from May 6, 1968, to October 24, 1968 (171 days); from November 1, 1968, to December 11, 1968 (40 days); from December 16, 1968, to July 16, 1969 (212 days); and from July 31, 1969, to November 28, 1969 (120 days).  In January 1970, under the provisions of Chapter 10, Army Regulation 635-200, the appellant requested discharge for the good of the service (in lieu of trial by court-martial under circumstances which could lead to a bad conduct or dishonorable discharge).  The appellant indicated that he had not been subjected to coercion with respect to his request for discharge, and that he was advised of the implications that were attached to it.  He was discharged under conditions other than honorable on February 20, 1970.  At his time of discharge, the appellant had been AWOL for approximately 543 days out of the 676 days he had been enlisted.  

After review of the evidence, the Board finds that appellant had several periods of AWOL totalling approximately 543 days, and that the appellant exhibited a pattern willful and persistent misconduct, which ultimately concluded in his being issued a discharge under other than honorable conditions in lieu of trial by court-martial.  As noted above, discharge by reason of the sentence of a general court-martial; as a deserter; as a result of an absence without official leave for a continuous period of at least 180 days; and because of willful and persistent misconduct, are regulatory bars to establishing entitlement for VA benefits as defined under 38 C.F.R. § 3.12(c)(2), (4) and (6) and 38 C.F.R. § 3.12(d)(4).  Accordingly, his other than honorable discharge precludes entitlement to VA compensation benefits.  See 38 C.F.R. § 3.12. 

The evidence does not suggest that any of the offenses were not the result of deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences; rather, the evidence indicates that the appellant acted knowingly and deliberately in each case.  Based on the foregoing, the Board finds that the appellant's misconduct throughout his period of active duty service resulted in an absence without official leave for a continuous period of at least 180 days and that it was, in general, willful and persistent.  Therefore, his discharge is considered to have been issued under other than honorable conditions and he is barred from the payment of VA benefits unless he was insane at the time of the offenses which resulted in his discharge.  38 C.F.R. § 3.12(b). 

The Board acknowledges that the appellant has provided explanations for his offenses, namely that he suffered from a psychiatric disability prior to entering service which was aggravated beyond its natural progression during service, and which resulted in him being unable to adjust to the Army lifestyle.  Significantly, there is no evidence of record that the appellant was insane at the time he committed the acts noted above.  Although the appellant now claims to have had a preexisting psychiatric disability which caused his behavior, there is nothing in his service treatment records suggesting such.  On the appellant's March 1968 Report of Medical History upon induction, he indicated that he never suffered from frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  Similarly, his March 1968 Report of Medical Examination at induction indicated that his psychiatric state was within normal limits.  On the appellant's December 1969 Report of Medical History at separation from service, he again denied that he ever suffered from frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  Similarly, his December 1969 Report of Medical Examination at separation indicated that his psychiatric state was within normal limits.  Therefore, for the reasons stated above, the Board finds that the appellant's discharge under conditions other than honorable is a bar to VA compensation benefits.


ORDER

The character of the appellant's discharge for the period of service from April 1968 to February 1970 is a bar to entitlement to VA benefits. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


